Citation Nr: 1035418	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-21 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD) in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which granted service connection for PTSD and assigned a 10 
percent disability rating, effective June 4, 2005.  

In June 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.

The Veteran submitted additional evidence that had not been 
considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 
is not necessary, however, as the Veteran submitted a written 
waiver of RO jurisdiction over the new evidence submitted at the 
hearing. 


FINDINGS OF FACT

1.  Prior to March 23, 2009, the Veteran's PTSD was manifested by 
complaints of anger and irritability, an isolated finding of 
audio hallucination, memory loss and decreased concentration 
affecting work duties, depression, anxiety, sleep impairment, 
some findings of suicidal ideation and restricted affect, and a 
GAF score range of 56 to 70.  

2.  Since March 23, 2009,the Veteran's PTSD has been productive 
of symptoms including anxiety, depression, sleep impairment, 
memory impairment, panic attacks, restricted affect, decreased 
concentration, some findings of audio hallucinations, and 
suspiciousness; there is no evidence of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of long-term memory; and impaired abstract thinking.


CONCLUSIONS OF LAW

1.  Prior to March 23, 2009, the criteria for a disability rating 
in excess of 10 percent for the service-connected PTSD have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  From March 23, 2009, the criteria for a disability rating of 
30 percent, but no higher, for the service-connected PTSD, have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in November 
2005, before the original adjudication of the claim.  The 
November 2005 letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence would 
be obtained by VA.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial. See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an increased rating, and the 
duty to assist requirements have been satisfied.  Service 
treatment records were obtained and associated with the claims 
folder.  VA treatment records dated from 2006 to 2009 were 
obtained and associated with the claims folder.  VA examinations 
were performed in 2006 and 2009 in order to obtain medical 
evidence as to the nature and extent of the claimed disability.  
The Board finds that the VA examination reports obtained in this 
case are adequate and probative.  The VA examiners reviewed the 
Veteran's medical history, conducted necessary testing to 
properly evaluate the claimed disability, and recorded pertinent 
findings consistent with the examination and record.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).




Legal Criteria

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

Analysis

The Veteran's service-connected PTSD has been rated 10 percent 
disabling by the RO under the provisions of Diagnostic Code 9411. 
38 C.F.R. § 4.130, Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental 
disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 
38 C.F.R. § 4.130 relating to rating psychiatric disabilities 
read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

50% Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.

0% A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational and 
social functioning or to require continuous medication

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

When evaluating a mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, and 
the Veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination. Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness." DSM IV, American Psychiatric Association 
(1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 
71-80 indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument), no more than 
slight impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  A GAF score of 
61-70 indicates some mild symptoms (e.g., depressed mood and 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record. See Carpenter v. Brown, 8 Vet. App. 240 
(1995).

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 10 percent, prior to March 
23, 2009, for the Veteran's service-connected PTSD.  

By way of history, an April 2005 service treatment record shows 
the Veteran was wounded in Iraq by shrapnel from an improvised 
explosive device in March 2004 and was med-evaced back to the US 
for treatment.  He came to Division Psychiatry because of 
feelings of guilt and depression related to leaving his buddies 
behind in Iraq.  He reported that anger and irritability 
continued to be a problem.  He also had some significant 
depressive symptoms related to death of comrades including 
depression, decreased energy, and guilt.  He denied thoughts 
about death, anhedonia, sleep or appetite changes, or problems 
with concentration.  He did not drink or engage in dangerous 
behavior.  He was married and reported a good social support from 
his wife and family.  He planned to work as a construction 
foreman when he got out of service.

On mental status evaluation, he was dressed in appropriate 
civilian clothing and was well-groomed.  He was polite and 
cooperative with the interview and did not exhibit odd behaviors.  
His speech was of regular volume, rate, and tone.  His thought 
process was linear, logical and goal-directed; and he had no 
suicidal or homicidal ideation, audio-visual hallucinations, 
paranoia, or delusions.  His mood was "Ok" and affect was 
euthymic.  His insight and judgment were good as the Veteran 
brought himself in for care.  His impulse control also was good.  
Cognitive function was normal in conversation and his risk for 
self-harm was low.  The Axis I diagnosis was PTSD and a GAF score 
of 70 was assigned.

After service, the Veteran underwent a VA examination in July 
2006.  The Veteran reported that he had anger problems and 
irritability.  He had no history of assaultiveness or suicide 
attempts.  He had worked consistently since leaving the military 
and denied having any problems at his current job.  He had normal 
routine responsibilities of self care, family role functioning, 
physical health, and recreational activities.  He did not have 
much social life but said this was due to his work and that his 
current social life was not a change from pre-military days.  The 
Veteran rated his mood as 8 out of 10, and denied suffering from 
panic attacks, but reported having anxiety every once in awhile.  
The Veteran complained of having difficulty sleeping the prior 
three nights and reported hearing voices every once in a while.  
He further reported having suicidal ideation in the past, but 
never had any intent or plan.  

On mental status examination, the Veteran was noted to be tense 
and make intermittent eye contact.  He was not suffering from any 
delusions, or impairment of thought processes or communication.  
He was oriented to time, person and place.  The Veteran 
complained of some short term memory problems, but memory loss 
was not noted by the examiner.  There was no impairment of 
cognition or concentration.  No obsessive or ritualistic 
behaviors were identified.  He had normal affect, mood, and 
judgment.  There were no audio hallucinations found on 
examination or obsessive behavior.  His GAF score at that time 
was 78.  The examiner concluded that the Veteran did not meet the 
DSM-IV criteria for PTSD, and that there had been no significant 
impairment in the Veteran's social, occupational, or family life.  

A September 2006 VA PTSD intake interview shows the Veteran 
reported markedly diminished interest or participation in 
significant activities, feelings of detachment and estrangement 
from others, restricted range of affect, difficulty falling or 
staying asleep, irritability or angry outbursts, and difficulty 
concentrating.  He denied feeling any suicidal or homicidal 
ideations.

On mental status examination, his grooming and hygiene were neat 
and clean, and he was alert and oriented to person, place, time, 
and event.  He was attentive, friendly, and courteous throughout 
the interview, though he grew quiet and saddened while discussing 
his traumatic experiences.  He also showed anxiety during those 
moments.  He maintained good eye contact, except when discussing 
his traumatic experiences.  His speech was clear and pleasant 
until discussing his traumatic experiences; at those times, his 
voice softened and he choked up.  He expressed feelings of 
depression, anxiousness, irritability, anger, hopelessness, 
numbness, sadness, worthlessness, revenge, restlessness, shame, 
and apathy.  He appeared to be emotionally and physical 
struggling to complete the interview when they began talking 
about his traumatic experiences.  He reported having no 
hallucinations or delusions and none were present during the 
session.  He also reported having no obsessive or compulsive 
behaviors or thoughts.  He indicated that he had short-term 
memory problems though his long-term memory was "pretty good."  
His concentration was poor.  His insight and judgment were fairly 
good.  The Axis I diagnosis was chronic, severe PTSD.  The GAF 
score was 65.

A November 2006 VA mental health note shows the Veteran was 
casually dressed, friendly, personable, and non-distressed 
appearing.  He had direct eye contact and his affect was 
congruent with his mood.  He was oriented times four with no 
suicidal or homicidal ideation.  He was goal-directed and had no 
overt thought disorder symptomatology.  His insight and judgment 
were intact.  The GAF score was 70.  Similar findings were 
reported in April 2007, although the Veteran's mood was described 
as euthymic. 

In November 2007, the Veteran's PTSD symptoms were characterized 
as insomnia, nightmares, episodic discontrol, increased 
irritability, and violent outbursts, in which he might break 
objects though he had never caused any physical harm or hurt any 
living person or animal.  He felt uncomfortable and avoided 
touching or crowds.

A March 11, 2009 VA treatment record notes that the Veteran 
reportedly had extreme rage when he returned home in 2004 but 
began receiving help with VA for PTSD in 2007.

VA treatment records dated from September 2006 to March 2009 
reflect that the Veteran was oriented to person, place, time and 
event; displayed appropriate behavior; and denied suicidal and 
homicidal ideation at group meetings.

The symptoms described above warrant no higher than a 10 percent 
evaluation. Occupational impairment is not apparent from the 
available evidence and the Veteran was noted to be working since 
leaving service.  Regarding degree and quality of social 
relationships, the Veteran reported that he did not have much 
time to socialize, but socialized with his wife's family.  
Symptoms such as depression, some findings of suicidal ideation, 
anxiety, restricted affect, and memory and sleep impairment were 
reported; however, they were mild and transient.  The Veteran 
also had a history of irritability and anger but did not act on 
these feelings or have any history of inappropriate behavior.  He 
reported occasional audio hallucinations at work in July 2006, 
but this was an isolated finding and not endorsed by objective 
evaluation on VA examination.  The 2006 VA examiner noted that 
there had been no significant impairment in social, occupational, 
or family life as a result of military experiences.  Thus, 
symptomatolgy noted before March 23, 2009 appears to be 
consistent with those associated with a 10 percent disability 
rating for PTSD. 

GAF scores reported in VA treatment records ranged from 56 to 70.  
The GAF score of 56 indicates moderate symptoms, such as flat 
affect and circumstantial speech, occasional panic attacks or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See DSM-IV. The GAF score of 56 meets some of the 
criteria for a higher rating; however, additional GAF scores 
ranging from 70 to 78 reflect more mild symptoms and, taken with 
the other evidence of record prior to March 23, 2009, more 
closely approximates the criteria for a 10 percent rating for 
PTSD. See 38 C.F.R. § 4.7.

However, based on the evidence of record, the Board finds an 
evaluation of 30 percent, but not higher, as of March 23, 2009, 
is warranted for the Veteran's service-connected PTSD.  The 
Veteran underwent another VA examination in March 2009.  He 
complained of having a depressed mood and strained marital 
relationship.  He further stated that he enjoys reading, playing 
video games, hunting and fishing, but also reported having 
limited social contact and support.  Upon examination, he had 
tense psychomotor activity.  He had good insight and judgment but 
poor attention.  His speech was soft and sparse, and his attitude 
was cooperative and guarded.  The examiner reported the Veteran's 
affect as restricted and his mood as depressed, fearful, and 
dysphoric.  The Veteran was oriented to person, place and time, 
but easily distracted.  He reported regular suicidal and 
homicidal ideation without intent.  The Veteran was noted to have 
average intelligence and understand outcome of behavior and that 
he has a problem.  He denied having delusions, but reported 
having persistent auditory hallucinations.  He further denied 
having panic attacks.  The Veteran's impulse control was reported 
as fair and there were no episodes of violence reported.  Remote 
memory was normal, but recent and immediate memory were mildly 
impaired.  Diagnoses noted were PTSD and depressive disorder, not 
otherwise specified.  The examiner also reported that the 
Veteran's current presentation of symptoms increased in number 
and severity since his 2006 examination.  In addition, the 
examiner noted that differentiating between the effects of PTSD 
and depressive symptoms does not appear possible because of the 
significant overlap of features. 

In June 2010, the Veteran testified before the undersigned that 
he suffers from memory impairment, panic attacks, depressed mood, 
and has trouble sleeping.  He reported getting into an argument 
with his supervisor after being without his medication.  See 
Transcript at page four.  He also testified that he was 
suspicious of co-workers. See Transcript at page six. 

The symptoms described above warrant no higher than a 30 percent 
evaluation. Problems related to occupational functioning were 
decreased concentration and memory loss.  Although suicidal and 
homicidal ideation were present, the Veteran had no intent.  
According to the 2009 VA examination report, he demonstrated good 
motivation and his prognosis was noted to be fair to good for 
alleviation of symptoms over time if he maintains current 
motivation.  The Veteran was also noted to have obsessive 
ritualistic behavior of keeping his shotguns in good repair; 
however, this was not shown to interfere with routine activities.  
A 50 percent evaluation for PTSD is not warranted, because the 
evidence does not reflect the type of serious symptomatology 
associated with a 50 percent rating.  The evidence, indeed, does 
not reflect such manifestations as abnormal speech, frequent 
panic attacks, unusual thought processes, and impaired judgment.  
Thus, while the evidence shows sleep impairment, mild memory 
loss, disturbances in mood, some reports of hallucinations, 
restricted affect, and difficulty in establishing social 
relationships, the majority of the symptoms necessary for a 50 
percent evaluation are absent.  Thus, symptomatolgy noted as of 
March 23, 2009 appear to be more consistent with those associated 
with a 30 percent disability rating for PTSD.  

The GAF score of 55, reported by the 2009 VA examiner, meets some 
of the criteria for a 50 percent rating; however, this score, 
taken with the other evidence of record as of March 23, 2009, 
more closely approximates the criteria for a 30 percent rating 
for PTSD. See 38 C.F.R. § 4.7.  Because the criteria for a 50 
percent evaluation are not met, the Board is unable to grant any 
more than a 30 percent evaluation for the service-connected PTSD. 

As the Veteran also has depressive symptoms that could not be 
differentiated from the symptoms associated with the service-
connected PTSD, the Board cannot differentiate between the two.  
The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).

The Veteran has been assigned two staged ratings of 10 percent 
prior to March 23, 2009 and 30 percent, effective March 23, 2009.  
Otherwise, the level of impairment associated with the Veteran's 
PTSD has been relatively stable throughout the appeals period, or 
at least has never been worse than what is warranted for the 
ratings assigned.  Therefore, additional staged ratings (i.e., 
different percentage ratings for different periods of time) are 
inapplicable.  Fenderson, supra.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2009), as mandated 
by the Court in Schafrath.  The Board, however, finds no basis on 
which to assign a higher disability evaluation in that the 
Veteran manifested no separate and distinct symptoms of PTSD not 
contemplated in the currently assigned 30 percent rating 
permitted under the Schedule.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to warrant an even 
more favorable decision.

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  However, the Veteran has 
not contended, nor does the evidence show that he is unemployable 
as a result of his service-connected PTSD.  The Veteran testified 
that his PTSD symptoms affected his memory and concentration at 
work but the record shows that the Veteran is employed full-time.  
Therefore, any inferred TDIU claim is inapplicable in this case.

An extra-schedular evaluation under 38 C.F.R. § 3.321 has been 
considered. However, the impairment associated with the PTSD was 
adequately considered by the diagnostic code applied.  The 
medical evidence shows complaints of depression, anxiety, sleep 
impairment, and memory impairment, which are contemplated under 
Diagnostic Code 9411for PTSD.  Thus, the evidence does not 
present such an exceptional disability picture that the available 
schedular evaluation for the service-connected disability is 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence more closely approximates the criteria for a 10 
percent rating for PTSD prior to March 23, 2009, and a 30 percent 
rating since March 23, 2009. 38 C.F.R. § 4.7.  To the extent that 
any further increased rating is denied, the preponderance of the 
evidence is against the claim for increase and there is no doubt 
to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.








ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD, 
prior to March 23, 2009, is denied.

Entitlement to an evaluation of 30 percent, but no higher, for 
PTSD is granted from March 23, 2009, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


